Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	Applicants filing of the arguments and claim amendments dated 02/01/2022 are acknowledged. Claims 1-11 has been amended and claims 12-18 have been added new. For the sake of compact prosecution, the examiner discussed claim amendments with Atty. Somersalo on Feb 28 2022. In light of the claim amendments (2/01/2022), arguments and the following examiner’s amendment(s) the rejections of record are withdrawn and claims 1-3, 5-7, 9-18 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Somersalo on 2/28/2022. 
The application has been amended as follows: 
(I) REWRITE claim 1 as follows:

1. A method for controlling a biofilm, for removing a formed biofilm and/or for controlling growth of bacteria belonging to a genus of Meiothermus, Deinococcus and/or Pseudoxanthomonas, either alone or in any combination, in an aqueous environment of an industrial manufacturing process comprising a cellulosic fibre material, wherein the 
(II) DELETE claims 4 and 8.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims for controlling a biofilm or for controlling the growth of Meiothermus, Deinococcus and/or Pseudoxanthomonas with the select compounds is not taught or suggested by the closest prior art Robertson. The instant specification demonstrates the biofilm reduction of 3-[(4-methyl phenyl)sulfonyl]-2-propenenitrile (compound A) in Meiothermas silvarus biofilms (Table 1) and in Psueoxanthomonas taiwanensis biofilms (Table 2). The effects of 4-amino-N-2-thiazolyl-benzenesulphonamide (compound B) in preventing the biofilm formation of Meiothermas silvarus biofilms (Table 7) and in Psueoxanthomonas taiwanensis biofilms (Table 8). The prior art do not anticipate or make obvious the claimed method(s). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627